DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Preliminary Remark
	Claims 2-5, 7-9, and 14-28 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation, “the thermostable polymerase” and the term, “the primers”.
	There are insufficient antecedent basis for these limitations.
	Claims 6 and 10-13 are indefinite by way of their dependency.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 1 has been amended to recite that the molecular crowder is selected from the group consisting of Ficoll and a mixture of first and second Ficoll which are different in molecular weight, wherein the molecular crowder is provided at an amount that is at least 7.5% to 56% (w/v) of the amplification mixture.
The specification, however, does not support for the molecular crowding agent being just Ficoll being present at the recited range.  The support is only present for the combination of the first and second Ficoll having different molecular weights (see below):
“Examples 12-13, 7.5% molecular crowders is sufficient (although smaller amounts may be useful), 32% total w/v molecular crowders is effective, but 56% total w/v Ficoll mixtures may inhibit effective diffusion.

In addition, the specification only discloses a single combination of Ficolls which are disclosed at the 56% mixture (w/v), that is Ficoll 70 and Ficoll 400 (see section [0168]).
Therefore, the claims contain new matter for: 1) embracing Ficoll being present at 56% (w/v) and 2) embracing any combination of Ficoll at 56% (w/v).
Claims 6 and 10-13 contain new matter by way of their dependency.
The new matter should be removed.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6, 10, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (WO 2013/177429 A1, published November 2013), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, priority March 2014), made in the Office Action mailed on January 19, 2022 is withdrawn in view of the Amendment received on April 19, 2022.
Specifically, the amount of Ficoll or Ficoll mixture (comprised to two different molecular weight Ficolls) presently required in the claim is significantly greater than the amount observed in the art, thus considered outside the routine optimizable range.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (WO 2013/177429 A1, published November 2013), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, priority March 2014), as applied to claims 1-4, 6, 10, 12, and 13 above, and further in view of Lishko et al. (U.S. Patent No. 5,715,835, issued February 10, 1998), made in the Office Action mailed on January 19, 2022 is withdrawn in view of the Amendment received on April 19, 2022.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 13, 2022
/YJK/